OPINION
PER CURIAM.
Juan Francisco Lizardo petitions for a writ of mandamus directing the District Court to rule on his pending motion to vacate under 28 U.S.C. § 2255. For the reasons that follow, we will deny the petition.
Lizardo is incarcerated at the Federal Correctional Institution in Edgefield, South Carolina. In his mandamus petition, Lizardo alleges that he filed a § 2255 motion in the District Court on August 16, 2002, to which the District Court has not responded. Lizardo asks us to order the District Court to act on his motion.
By order entered January 25, 2008, the District Court denied Lizardo’s motion pursuant to 28 U.S.C. § 2255. Because the District Court has ruled on Lizardo’s motion, we will deny his mandamus petition as moot. In light of our disposition, Lizardo’s motion for appointment of counsel is also denied.